DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
Applicant is advised that the listing of references in the specification, see page 1, is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows:
A. an internal-pressure type hollow fiber membrane module, and
B. a dead-end filtration type hollow fiber membrane module.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 5 & 7
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an ultrapure water production apparatus including an ultrafiltration membrane device, wherein the ultrafiltration membrane device includes a plurality of ultrafiltration membranes that are connected in series, and wherein each of the plurality of ultrafiltration membrane modules is a hollow fiber membrane module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication No. 20160220958 by FUKUI et. al. FUKUI teaches an ultrapure water production apparatus including an ultrafiltration membrane device, wherein the ultrafiltration membrane device includes a plurality of ultrafiltration membranes that are connected in series, and the plurality of ultrafiltration membrane modules include a first ultrafiltration membrane module and a second ultrafiltration membrane module having filtration properties that are different from filtration properties of the first ultrafiltration membrane module, the second ultrafiltration membrane module located farthest downstream among the plurality of ultrafiltration membrane modules; and wherein each of the plurality of ultrafiltration membrane modules is a hollow fiber membrane module (see ¶ [0020] “The membrane unit is constituted by a plurality of membrane devices arranged in series. The first of the membrane devices is a UF membrane device, an MF membrane device, or an RO membrane device. The last of the membrane devices is a UF membrane device or an MF membrane that is not modified with an ion-exchange group.”, emphasis added: and ¶ [0021] “It is preferable in the present invention that the membrane unit is constituted by two UF membrane devices arranged in series.”; ¶ [0096] “Ultrapure water was produced using an ultrapure water production apparatus as illustrated in FIG. 1 in which UF membrane devices (external-pressure-type hollow fiber membrane, material: polysulfone, nominal molecular weight cutoff: 6,000 (insulin), rejection ratio Re: 99.90%) were used as a first membrane device 17 and a second membrane device 18 disposed at the end of the subsystem.”).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773